 


 HR 2250 ENR: Further Continuing Appropriations Act, 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 2250 
 
AN ACT 
Further Continuing Appropriations Act, 2016 
 

That the Continuing Appropriations Act, 2016 (Public Law 114–53) is amended by striking the date specified in section 106(3) and inserting “December 16, 2015”. This Act may be cited as the “Further Continuing Appropriations Act, 2016”. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
